TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00208-CV





Texas Board of Chiropractic Examiners, Appellant


v.


Chiropractic Society of Texas; Texas Physical Therapy Association Inc.; Texas

Occupational Therapy Association, Inc.; Certified Orthotics and
Prosthetics Advocates, Inc.; Jerry D. Julian, M.D.; 

and Thomas I. Lowry, M.D., Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT

NO. 94-08315, HONORABLE JOHN D. DIETZ, JUDGE PRESIDING





PER CURIAM



	Appellant has filed a voluntary motion to dismiss this appeal.  The motion is
granted.  Tex. R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and Jones
Dismissed on Appellant's Motion
Filed:  August 16, 1995
Do Not Publish